DETAILED ACTION
This communication is a Restriction Requirement Office Action in response to the submission filed on 9/30/2019 in Application 16/587,133.  
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15 are directed to a method and apparatus for managing tickets for an industrial automation environment comprising: obtaining a plurality of tickets from a plurality of data sources, wherein the plurality of tickets corresponds to two or more formats; extracting attributes from each ticket in the plurality of tickets; for each ticket in the plurality of tickets: generating at least one ticket in a unified format based on the extracted attributes; adding the at least one ticket to a ticket database; and generating a ticket summary based on the ticket database; and classified in H04L 41/5074.
II.	Claim 16-20 are directed to a method for obtaining a ticket from a ticket source; extracting one or more attributes from the ticket; obtaining supplemental information associated with the ticket based on the extracted attributes; determining a division event for the ticket based on the supplemental information; and in response to the division event, generating two or more tickets based on the supplemental information; classified in H04L 41/5074.

The inventions are distinct, each from the other because of the following reasons:

Inventions I – II are related as sub combinations disclosed as usable together in a single combination.  The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub combination is separately usable.  
In the instant case, sub combination I has separate utility such as generating at least one ticket in a unified format based on the extracted attributes; adding the at least one ticket to a ticket database; sub combination II.  See MPEP § 806.05(d).
In the instant case, sub combination II has separate utility such as “obtaining supplemental information associated with the ticket based on the extracted attributes; determining a division event for the ticket based on the supplemental information; and in response to the division event, generating two or more tickets based on the supplemental information” which is not found in sub combination I.  See MPEP § 806.05(d).

The examiner has required restriction between sub combinations usable together. Where applicant elects a sub combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

Undue search burden on the examiner due to 3 distinct claimed inventions.  Each distinct invention would require a unique search strategy by the examiner.  Claims classified in the same class and this case H04L 41/5074, is not the sole indicator of an Examiner’s search burden as subject matter and search classes are not all encompassing.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683